Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  add “of” after “an entire periphery of a side surface” and before “the source electrode”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1,3,5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (PG Pub 2018/0033727 A1).
Regarding claim 1, Lee teaches a conductive structure comprising: an insulating layer (10 and/or 12, fig. 13); a metal layer (30, paragraph [0019]) provided on surface of the insulating layer to protrude in a thickness direction of the insulating layer; and a two-dimensional material layer (TiN barrier layer 20, between 0.5 nm to 7 nm thick, paragraph [0018]; two-dimensional material is that of a few nanometer thick, paragraph [0024]; also see two-dimensional barrier material, paragraph [0038]) provided along outer shapes of the metal layer and the insulating layer from a side surface of the metal layer and over the first surface of the insulating layer.
Lee does not explicitly teach the two-dimensional material layer is provided over an entire periphery of the side surface of the metal layer.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to provide the two-dimensional material layer over an entire periphery of the side surface of the metal layer, for the known benefit of preventing Cu (of metal layer 30) from diffusing into the ILD.
Regarding claim 3, Lee teaches the conductive structure according to claim 1, wherein the two- dimensional material layer has a film thickness of less than or equal to 10 nm (between 0.5 nm to 7 nm thick, paragraph [0018]).   
Regarding claim 5, it would have been obvious in view of Lee (see claim 1): a method of forming a conductive structure, comprising: forming a metal layer that protrudes in a thickness direction of an insulating layer on surface of the insulating layer; and forming a two-dimensional material layer along outer shapes of the metal layer and the insulating layer from a side surface of the metal layer and over the first surface of the insulating layer, wherein the two-dimensional material layer is provided over an entire periphery of the side surface of the metal layer.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (PG Pub 2018/0033727 A1) as applied to claim 1 above, and further in view of Zhang et al, 2010, ‘Properties of TiN Films Deposited by Atomic Layer Deposition for Through
Silicon Via Applications, www.researchgate.net.  
Regarding claim 2, Lee remains as applied in claim 1.
Lee does not teach the two- dimensional material layer has a layered structure in which unit layers each having a two- dimensional structure are laminated.  
Lee teaches the two-dimensional material layer to be formed by atomic layer deposition (ALD, paragraph [0018]).
In the same field of endeavor, Zhang teaches each cycle of deposited layer of TiN using ALD is 0.15 angstrom thick (abstract, i.e. 0.015 nm thick).
Lee teaches the two-dimensional material layer 20 to be at least 0.7 nm thick (paragraph [0018]).
Thus, it is inherent that the two- dimensional material layer has a layered structure in which unit layers each having a two- dimensional structure are laminated (laminated through many cycles of ALD).
 Allowable Subject Matter
Claims 6,8-10 and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
 “the two-dimensional material layer is provided over an entire periphery of a side surface of the source electrode or the drain electrode” (claim 11).
Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive. See rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899